DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
Claim 1 recites “…a request to utilize an additional feature that is not included in a first set of features enabled be a first geospatial layer data set associated with the first presentation level” where “…a request to utilize an additional feature that is not included in a first set of features enabled by a first geospatial layer data set associated with the first presentation level” was most likely intended.
Regarding claim 9, see treatment of claim 1.
Regarding claim 17, see treatment of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laforge et al. (U.S. Pat. No. US 8510268 B1; hereinafter "Laforge"), and further in view of Miller (U.S. Pat. App. Pub. No. US 20150070397 A1).

	Regarding claim 1, Miller teaches a method comprising:
receiving, from a client device presenting a map interface according to a first presentation level, a request to utilize an additional feature that is not included in a first set of features enabled be a first geospatial layer data set associated with the first presentation level (Laforge, Fig. 1, col. 3, ll. 5-10, client (i.e., client device) communicating with server; Figs. 5-7, col. 7, ll. 7-10, user interface (i.e., map interface) for searching and browsing geocoded data; Fig. 6, col. 7, ll. 21-36, when the user mouses (i.e., request to utilize) over an icon, one of several alternative information boxes (i.e., additional features) appears); and
in response to receiving the request, promoting additional geospatial data to the first geospatial layer data set, yielding an updated geospatial layer data set, the updated geospatial layer data set enabling the client device to provide the additional feature while the client device is presenting the map interface according to the first presentation level (Laforge, Fig. 6, col. 7, ll. 21-36, when the user mouses over an icon for a single feature, one of several alternative information boxes appears (i.e., promoted); Fig. 6, col. 
Laforge does not expressly teach, but Miller teaches a first presentation level with a first geospatial layer data set (Miller, Fig. 3A, ¶ [0041], showing map area at first zoom level (i.e., first presentation level)).
Laforge and Miller (hereinafter "Laforge-Miller") are analogous because they are directed at geographic information systems. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to take advantage of different zoom levels. Miller, ¶ [0008].

	Regarding claim 2, Laforge-Miller teaches the method of claim 1, further comprising:
receiving data indicating the first presentation level for viewing the map interface, the first presentation level having been selected by a user of the client device, the first presentation level defining a first subset of a geographic area (Miller, ¶ [0039], The map application routines may include those used to respond to individual client device requests for map data); and
returning, to the client device, a first geospatial layer data set for the first subset of the geographic area, the first geospatial layer data set selected based on the first presentation level.

	Regarding claim 3, Laforge-Miller teaches the method of claim 2, further comprising:

returning, to the client device, a second geospatial layer data set selected based on the second presentation level (Miller, ¶ [0043], label positioning rules may dictate what feature labels or details are presented at a given zoom level; ¶ [0044], respective street names are now visible).

	Regarding claim 4, Laforge-Miller teaches the method of claim 3, wherein the second geospatial layer data set enables the client device to perform a second set of features that includes at least one feature that is not provided by the first set of features (Miller, ¶ [0044], closer zoom of the map area of FIG. 3A in viewing area 50. Portions of streets 52, 54, 56, and 58 are displayed and respective street name labels are now visible, ‘First Street’ 66, ‘Second Street’ 68, ‘Avenue B’ 70, and ‘Avenue A’ 72).

	Regarding claim 5, Laforge-Miller teaches the method of claim 4, further comprising:
receiving, from the client device, data indicating a third presentation level (Miller, Fig. 3B, ¶ [0048], a smaller area of the map of FIGS. 3A and 3B at a higher zoom level and shows a greater resolution of details of the map); and
returning, to the client device, a third geospatial layer data set selected based on the third presentation level, the third geospatial layer data set enabling the 

	Regarding claim 6, Laforge-Miller teaches the method of claim 1, wherein the first presentation level is based on a zoom level selected by a user of the client device (see treatment of claim 1).

	Regarding claim 7, Laforge-Miller teaches the method of claim 1, wherein promoting additional geospatial data to the first geospatial layer data set comprises: modifying the first geospatial layer data set to include the additional geospatial data (Laforge, Figs. 8A-8C, col. 8, ll. 23-39, providing edit interface to user (of client device) to edit (i.e., modifying) address, buildings, POIs).

	Regarding claim 8, Laforge-Miller teaches the method of claim 1, wherein the first geospatial layer data set includes geographic coordinate data identifying geographic locations for geospatial artifacts located within a first geographic area (Laforge, col. 8, ll. 28-30, geocode (latitude/longitudes of that address (i.e., geospatial artifact). Miller, ¶ [0044], showing map area with identifiers for buildings (i.e., geospatial artifacts)).

	Regarding claim 9, see treatment of claim 1. Additionally, Laforge-Miller teaches a system comprising:

one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations (Laforge, col. 4, ll. 47-50, memory; col. 4, ll. 50-54, server 150, similarly, can be implemented using any general-purpose computer capable of serving data to client 110.).

	Regarding claim 10, see treatment of claim 2.

	Regarding claim 11, see treatment of claim 3.

	Regarding claim 12, see treatment of claim 4.

	Regarding claim 13, see treatment of claim 5.
	
	Regarding claim 14, see treatment of claim 6.

	Regarding claim 15, see treatment of claim 7.
	
	Regarding claim 16, see treatment of claim 8.



	Regarding claim 18, see treatment of claim 2.

	Regarding claim 19, see treatment of claim 3.

	Regarding claim 20, see treatment of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619